Name: Council Regulation (EEC) No 3286/88 of 20 October 1988 amending Regulation (EEC) No 3977/87 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1988 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 10 . 88 Official Journal of the European Communities No L 292/3 COUNCIL REGULATION (EEC) No 3286/88 of 20 October 1988 amending Regulation (EEC) No 3977/87 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1988 and certain conditions under which they may be fished Whereas, in view of the scientific advice on the state of the stock of North-East Arctic cod, which shows the stock to be severely depleted, it is necessary to reduce the fishing possibilities of the Community on the stock in the current year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas under the terms of Article 3 of Regulation (EEC) No 170/83 it is incumbent upon the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available to the Community and the specific conditions under which these catches must be taken ; whereas under Article 4 of the same Regulation, the share available to the Community is allocated among the Member States ; Whereas Regulation (EEC) No 3977/87 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1988 and certain conditions under which they may be fished : Article 1 The figures relating to cod in ICES zone II b in the Annex to Regulation (EEC) No 3977/87 are hereby replaced by those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 October 1988 . For the Council The President Y. POTTAKIS (') OJ No L 24, 27. 1 . 1983, p . 1 . 0 OJ No L 375, 31 . 12. 1987, p. 1 . 26 . 10 . 88 No L 292/4 Official Journal of the European Communities ANEXO / BILAG / ANHANG / Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO Especie / Art / Art / Ã Ã ¯Ã ´Ã ¿Ã  / Species / EspÃ ¨ce / Specie / Soort / EspÃ ©cie Zona / OmrÃ ¥de / Bereich / Ã Ã Ã ½Ã · / Zone / Zone / Zona / Sector / Zona TAC Estado miembro / Medlemsstat / Mitgliedstaat / Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  / Member State / Ã tat membre / Stato membro / Lid-Staat / Estado-membro Cuota / Kvote / Quote / Ã Ã ¿Ã Ã Ã Ã Ã Ã Ã · / Quota / Quota / Contingente / Quota / Quota 0 ) (2) (3) (4) (5) Bacalao / Torsk / Kabeljau / Ã Ã ¬Ã ´Ã ¿Ã  / Cod / Cabillaud / Merluzzo bianco / Kabeljauw / Bacalhau (Gadus morhua) IIb BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Portugal United Kingdom 2 820 9 590 1 580 2 030 2 380 100 o (,8) - CEE / EÃF / EWG / EOK / EEC / EEG 18 500 H